EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dunn K. Harms Reg. No. 38,911 on 3/09/2022.

The application has been amended as follows: 
In the claims
Claim 1. (Currently amended) A system for automatic controlling of sonic and visual warnings on a vehicle, comprising: 
a controller having a computer processor and electronic memory engaged therewith, said controller operatively positioned on a vehicle; 
a sonic alarm positioned on said vehicle; 
a light emitting alarm positioned on said vehicle; 
an ignition sensor communicating an ignition signal to said controller only when an engine on said vehicle is being started; 
engine operation software operating in said electronic memory of said controller, said engine operating software operating to the task upon receipt of said ignition signal, to communicate a startup signal to said sonic alarm to cause it to emit a startup sonic warning sound therefrom, and communicating said startup signal to said light emitting alarm to cause it to emit a startup warning light therefrom;
a vehicle direction sensor engaged to said vehicle, said vehicle direction sensor communicating a forward direction signal to said controller when said vehicle is moving forward and communicating a reverse direction signal when said vehicle is moving rearward; 
directional software running in said electronic memory of said controller; 
said directional software operating to the task upon receipt of said forward direction signal, of causing said sonic alarm to emit a forward motion sonic warning and concurrently causing said light emitting alarm to emit a forward motion light emission therefrom; 
said directional software operating to the task upon receipt of said reverse direction signal, of causing said sonic alarm to emit a reverse motion sonic warning and concurrently causing said light emitting alarm to emit a reverse motion light emission therefrom;
said light sampling software also operating to the task of receiving said lighting signal from said light condition sensor and determining from a second database of a corrected light brightness best seen by humans during said current lighting conditions; and
a brightness change signal from said controller communicating a brightness change signal to said light emitting alarm whereafter said light emitting alarm emits light therefrom in said corrected light brightness for said startup warning light, said forward motion light emission and said reverse motion light emission.

Claim 2. (Cancelled)
Claim 3. (Currently amended) The system of claim [[2]] 1 additionally comprising: 
a light condition sensor which communicates a lighting signal to said controller, said lighting signal correlating to the current lighting conditions of an area surrounding said vehicle [[
light sampling software running in said electronic memory of said controller; 
said light sampling software operating to the task of receiving said lighting signal from said light condition sensor and determining from a database of a corrected light color best seen by humans during said current lighting conditions; and 
a color change signal from said controller communicating color change signal to said light emitting alarm whereafter said light emitting alarm emits light therefrom in said corrected light color for said startup warning light, said forward motion light emission and said reverse motion light emission.

Claim 4. (Currently amended) The system of claim [[2]] 1 additionally comprising: 
a sound condition sensor which communicates a sound signal to said controller, said sound signal correlating to the current sound present in an area surrounding said vehicle [[
sound sampling software running in said electronic memory of said controller; 
said sound sampling software operating to the task of receiving said sound condition signal from said sound condition sensor and determining a corrected sound frequency from a database of a corrected sound frequencies best heard by humans positioned in said area having said current sound present; and 
a sound change signal from said controller communicating a sound frequency change signal to said sonic alarm whereafter said sound emitting alarm emits sound therefrom in said corrected sound frequency for said startup sonic warning, said forward sonic warning and said reverse sonic warning.

Claim 5. (Currently amended) The system of claim 3 additionally comprising: 
a sound condition sensor which communicates a sound signal to said controller, said sound signal correlating to the current sound present in an area surrounding said vehicle [[
sound sampling software running in said electronic memory of said controller; 
said sound sampling software operating to the task of receiving said sound condition signal from said sound condition sensor and determining a corrected sound frequency from a database of a corrected sound frequencies best heard by humans positioned in said area having said current sound present; and 
a sound change signal from said controller communicating a sound frequency change signal to said sonic alarm whereafter said sound emitting alarm emits sound therefrom in said corrected sound frequency for said startup sonic warning, said forward sonic warning and said reverse sonic warning.

Claim 6. (Currently amended) The system of claim [[2]] 1 additionally comprising: 
an emergency switch in operative communication with said controller to communicate an emergency signal thereto upon an activation thereof; and 
emergency sensing software running on said electronic memory of said controller to the task of energizing said sonic alarm to emit an emergency sonic alarm upon receipt of said emergency signal and energizing said light emitting alarm to emit an emergency light signal therefrom upon receipt of said emergency signal.

Claim 7-10 (Previously presented).

Claims 11-14 (Cancelled) 

PRIOR ART
Cannella et al. (US 2016/0355179 A1) teaches, “a combined audio/visual warning signal system is provided that coordinates the horn and light systems of a motorized vehicle horns and exterior and/or interior lights to provide both an audible and visible emergency or hazard warning to third party vehicle drivers and passengers, and pedestrians within the reception range of the signals. The multi-component warning system is activated either directly by a threat detection or warning system, or indirectly by the vehicle's central processor, or electronic control unit(s).” See ¶ 0008.

DANG et al. (CN 214450611 U) teaches “[t]he utility model claims an automatic driving tractor, comprising a vehicle body; the vehicle body is provided with a sound warning device for warning the driving state of the traction vehicle to the outside; the driving state of the traction vehicle comprises: starting, braking, steering, parking and backing; Said sound warning device comprises at least one loudspeaker set out of the car body. the beneficial effects of the utility model are as follows: through sound, LED screen and caution light to broadcast the driving state of the automatic driving tractor, warning the surrounding pedestrian avoidance, also can be used for reminding the worker to timely carry out loading and unloading operation, so as to greatly improve the safety and convenience.” See Abstract.

Sung (US 20190259283 A1) teaches, “the controller 100 may transmit a control signal warning of the collision risk to allow the headlamp 15 of the vehicle 1 to emit light to a direction in which the pedestrian P is placed. That is, when it is detected that the target vehicle 2 drives in the vicinity of the vehicle 1 the controller 100 may control the light emitted from the headlamp 15 to alert the pedestrian P to the collision risk, and thus the headlamp 15 may emit light to the pedestrian P under the control of the controller 100 to allow the pedestrian P to recognize the collision risk.” See ¶ 0125.

Sung teaches, “the controller 100 may transmit a control signal warning of the collision risk by outputting a sound signal of the vehicle 1 to a direction in which the pedestrian P is placed. That is, when it is detected that the target vehicle 2 drives in the vicinity of the vehicle 1, the controller 100 may transmit the control signal so that a speaker (not shown), which is provided in the vehicle 1, outputs a warning sound to alert the pedestrian P to the collision risk.” See ¶ 0127.

Bednar teaches, (US 2019/0232867 A1) “the multi-purpose sound device facilitates alerting pedestrians location, distance, and direction of travel of the hybrid/electric light-duty vehicles while providing various sounds and simplifying the internal hardware/software components of the vehicle.” See ¶ 0019.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Cannella-Dang-Sung-Bednar and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 1, and 3-10 shall be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683